Citation Nr: 0842051	
Decision Date: 12/08/08    Archive Date: 12/17/08	

DOCKET NO.  05-35 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the postoperative residuals of right ophthalmic artery 
aneurysm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Upon review of this case, it would appear that, in addition 
to the issue currently before the Board, the veteran seeks 
entitlement to service connection for aphasia as secondary to 
her service-connected residuals of right ophthalmic artery 
aneurysm.  Inasmuch as that issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
residuals of right ophthalmic artery aneurysm.  In that 
regard, it would appear that the veteran last underwent a VA 
ophthalmologic examination for compensation purposes in 
October 2007, slightly more than one year ago.  However, 
during the course of a videoconference hearing before the 
undersigned Veterans Law Judge in October 2008, the veteran 
indicated that, since the time of that examination, her 
service-connected ophthalmologic symptomatology had increased 
in severity.  More specifically, when questioned, the veteran 
indicated that, in August 2008, she had seen various 
neurologists at Brooke Army Medical Center located in 
San Antonio, Texas.  The veteran further indicated that, in 
September 2008, she had visited the emergency room at that 
same facility for problems associated with her service-
connected residuals of aneurysm.  When questioned, the 
veteran stated that, in addition to her treatment at Brooke 
Army Medical Center, she had been seeing a private physician 
for treatment of residuals of her right ophthalmic artery 
aneurysm.  Significantly, to date, those records have not 
been a made a part of the veteran's claims folder.  Moreover, 
the veteran has consistently argued that, as a result of her 
service-connected residuals of right ophthalmic artery 
aneurysm, she experiences problems with double vision, 
dizziness, and "instability," as well as a tendency toward 
"mild seizures."  

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
appropriate prior to a final adjudication of the veteran's 
claim for an initial evaluation in excess of 10 percent for 
her service-connected residuals of right ophthalmic artery 
aneurysm.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2007, the date of 
the most recent VA ophthalmologic 
examination, and specifically including 
any and all records of treatment of the 
veteran at Brooke Army Medical Center in 
San Antonio, Texas, and by the private 
physician, "Dr. Shaw," referred to by the 
veteran during the course of her October 
2008 videoconference hearing, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the claims 
folder.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA ophthalmologic 
examination in order to more accurately 
determine the current severity of her 
service-connected residuals of right 
ophthalmic artery aneurysm.  The RO/AMC 
is advised the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The notification 
letter should also advise the veteran 
that failure to report for a scheduled VA 
examination without good cause may have 
an adverse effect on her claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review has taken place must be included 
in the examination report.

3.  Thereafter, review the veteran's 
claim for an initial evaluation in excess 
of 10 percent for the postoperative 
residuals of right ophthalmic artery 
aneurysm.  Should the benefit sought on 
appeal remain denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent SSOC 
in November 2007.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



